By the Court,
Copeland, J.
The charge of the County Judge I cannot but regard as substantially correct. The eighth subdivision of § 27, chap. 106 of the Rev. Stat., 1846, exempts from levy and sale upon execution or other final process, “ the tools, implements, materials, stock, apparatus, team, vehicle, horses, harness, or other things, to enable any person to carry on the profession, trade, occupation or business in which he is wholly or principally engaged, not exceeding in value two hundred and fifty dollars.” The exemption clearly does not extend to each and every kind of business in which a debtor may be engaged, but to that in which he is principally or wholly engaged. To give it that construction, to say that the exemption extends to a person’s business generally, would render void the words “ wholly and principally? which would be a violation of the rule of construction, that every word and clause of a statute shall be presumed to have been intended to have some force and effect. If the Legislature had intended to. exempt property to the amount of two hundred and fifty, dollars, without regard to the kind, variety or multiplicity of business in which we might happen to be employed, the words “ wholly or principally ” would not have been used.
Again, the statute says the property exempted shall not exceed in value two hundred and fifty dollars, evidently contemplating that persons might be engaged in some trade or profession, and that principally or wholly, that would not require so large an amount to be exempted, while in every instance the debtor himself might perhaps think that amount necessary, and *67while in every case it might be regarded as convenient and desirable, yet to nse the language of the County Judge, not essentially requisite to enable the party to carry on the business in which he is wholly or principally engaged. That these questions are questions of fact and not of law, and were, therefore, properly submitted to the jury, is entirely obvious. Where a party, defendant, is engaged in and carrying on various branches of business, upon any of his property being taken upon exceution or by writ of attachment, which he may con-aider necessary to enable him to carry on the business in which he is principally engaged, and thus exempt, it would doubtless be competent for him to prove and submit that question to the jury for their determination.
The object of the law .is liberal, and praiseworthy. It is In accordance with the spirit of the age. Together with other provisions of our statute, it secures to the poor man the means, if he already possesses it, of gaining a comfortable subsistence for himself and family. It relieves the debtor from the hazard of being stripped of what is necessary to such subsistence, and while in all cases it is the duty of the Court not to extend a statute by construction beyond its obvious import, justice to creditors in giving a construction to this statute, demands that we should not do so.
Let it be certified to the Circuit Court for the County of Jackson, that it is the opinion of this Court, that the judgment of the Circuit Court be reversed, and that of the County Court affirmed.